    Case 2:19-bk-56885            Doc 1121 Filed 03/31/20 Entered 03/31/20 20:46:30                               Desc
                                      Main Document    Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    MURRAY ENERGY HOLDINGS CO., et al.,1                           )   Case No. 19-56885 (JEH)
                                                                   )
                                                                   )   Judge John E. Hoffman, Jr.
                                                                   )
                              Debtors.                             )   (Jointly Administered)
                                                                   )

          NOTICE OF DEBTORS MOTION FOR ORDER APPROVING CERTAIN
        DATES AND PROTOCOLS IN CONNECTION WITH PLAN CONFIRMATION

             PLEASE TAKE NOTICE that on March 31, 2020, the above-captioned debtors and

debtors in possession (collectively, the Debtors ) filed the Debtors Motion for Order Approving

Certain Dates and Protocols in Connection with Plan Confirmation. A hearing on the motion will

be held before the Honorable John E. Hoffman, Jr., United States Bankruptcy Judge, United States

Bankruptcy Court for the Southern District of Ohio, Courtroom A, 5th Floor, 170 North High

Street, Columbus, Ohio 43215, on April 14, 2020, at 10:00 a.m., prevailing Eastern Time.

             PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

requested in the motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy

Procedure, the Local Bankruptcy Rules for the Southern District of Ohio, General Order 30-3

from the United States Bankruptcy Court for the Southern District of Ohio, dated December 4,

2019 ( General Order ), and the Second Amended Order Implementing Certain Notice and Case


1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
      of their federal tax identification numbers is not provided herein. Such information may be obtained on the
      website of the Debtors claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location
      of Debtor Murray Energy Holdings Co. s principal place of business and the Debtors service address in these
      chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.

                                                             1
 Case 2:19-bk-56885        Doc 1121 Filed 03/31/20 Entered 03/31/20 20:46:30                   Desc
                               Main Document    Page 2 of 3



Management Procedures [Docket No. 1103] ( Case Management Order ); (c) be filed

electronically with the Court on the docket of In re Murray Energy Holdings Co., Case No. 19-

56885 (JEH), by registered users of the Court s electronic filing system and in accordance with

the General Order (which is available on the Court s website at http://www.ohsb.uscourts.gov);

and (d) be served so as to be actually received by April 7, 2020, at 4:00 p.m., prevailing Eastern

Time, by (i) the entities on the Master Service List (as defined in the Case Management Order)

and (ii) any person or entity with a particularized interest in the subject matter of the motion.

       PLEASE TAKE FURTHER NOTICE that if no objections are timely filed and served

with respect to the motion, the Debtors shall, on or after the objection deadline, submit to the Court

an order substantially in the form attached as Exhibit A to the motion, which order the Court may

enter with no further notice or opportunity to be heard.

       PLEASE TAKE FURTHER NOTICE that the hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the hearing. The Debtors will file an agenda before the hearing, which may modify

or supplement the motion to be heard at the hearing.

       PLEASE TAKE FURTHER NOTICE that a copy of the motion may be obtained free of

charge by visiting the website of Prime Clerk at https://cases.primeclerk.com/MurrayEnergy. You

may    also   obtain   copies   of   any    pleadings   by    visiting   the   Court s   website    at

http://www.ohsb.uscourts.gov in accordance with the procedures and fees set forth therein.




                                                  2
Case 2:19-bk-56885      Doc 1121 Filed 03/31/20 Entered 03/31/20 20:46:30           Desc
                            Main Document    Page 3 of 3



Dated: March 31, 2020
Cincinnati, Ohio

/s/ Kim Lewis
Kim Martin Lewis (0043533)                       Nicole L. Greenblatt, P.C. (admitted pro hac vice)
Alexandra S. Horwitz (0096799)                   Mark McKane, P.C. (admitted pro hac vice)
DINSMORE & SHOHL LLP                             KIRKLAND & ELLIS LLP
255 East Fifth Street                            KIRKLAND & ELLIS INTERNATIONAL LLP
Suite 1900                                       601 Lexington Avenue
Cincinnati, Ohio 45202                           New York, New York 10022
Telephone:      (513) 977-8200                   Telephone:    (212) 446-4800
Facsimile:      (513) 977-8141                   Facsimile:    (212) 446-4900
Email:          kim.lewis@dinsmore.com           Email:        nicole.greenblatt@kirkland.com
                allie.horwitz@dinsmore.com                     mark.mckane@kirkland.com

Counsel to the Debtors and Debtors in
                                                 - and -
Possession
                                                 Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                                 Joseph M. Graham (admitted pro hac vice)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 300 North LaSalle
                                                 Chicago, Illinois 60654
                                                 Telephone:     (312) 862-2000
                                                 Facsimile:     (312) 862-2200
                                                 Email:         ross.kwasteniet@kirkland.com
                                                                joe.graham@kirkland.com

                                                 Counsel to the Debtors and Debtors in Possession




                                             3
